Citation Nr: 0838022	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  08-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic skin condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967, and from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for a 
chronic skin condition, chronic sinusitis, and PTSD because 
no new and material evidence had been submitted to reopen 
these three previously denied claims.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

The Board notes that, during his April 2008 Travel Board 
hearing, the veteran withdrew the following three claims on 
appeal: entitlement to service connection for a cervical 
spine disorder; entitlement to service connection for a low 
back disorder; and whether new and material evidence had been 
submitted to reopen 
the claim of entitlement to service connection for 
hypertension.  As such, these three issues are no longer 
before the Board for appellate consideration.  38 C.F.R. 
§ 20.204(c) (2008).

For reasons explained below, the issues of entitlement to 
service connection for a chronic skin condition (to include 
as a result of exposure to herbicides), chronic sinusitis, 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The March 2002 rating decision that denied claims of 
entitlement to service connection for a chronic skin 
condition, chronic sinusitis, and PTSD was not appealed and 
is final.

2.  The evidence received since that March 2002 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims for service connection for a 
chronic skin condition, chronic sinusitis, and PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of entitlement to service connection for a chronic 
skin condition, chronic sinusitis, and PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to reopen the claims 
for service connection for a chronic skin condition, chronic 
sinusitis, and PTSD, the Board finds that no discussion of 
VCAA compliance is necessary at this time.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decisions.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Chronic Skin Condition

Service connection for a chronic skin condition was 
previously denied by rating decisions in October 1974 and 
March 2002.  In October 1974, the claim was denied because a 
chronic skin condition was not shown on the last examination.  
In March 2002, the claim was denied because the evidence 
submitted was not new and material.

The evidence received subsequent to the March 2002 rating 
decision includes private treatment records dated from June 
1983 to March 2004, which show ongoing treatment for 
dermatophytosis affecting the veteran's feet and groin as 
well as for scaly patches of skin on his face, chest, torso, 
and back.  Contained in these private treatment records are 
pertinent notes dated in June 1983 (in which the veteran 
stated that he had acquired the "fungus" on his feet and in 
his groin area while in Vietnam).

The evidence received subsequent to the March 2002 rating 
decision also includes a photograph, printed in June 1965, 
depicting the veteran during his service.  At the April 2008 
Travel Board hearing, the veteran's representative referenced 
this photograph and noted that it shows a lot of black raised 
bumps on the veteran's forehead.  

Thus, the new evidence relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  
Such evidence is new and material and the claim for service 
connection for a chronic skin condition is reopened.

Chronic Sinusitis

Service connection for chronic sinusitis was previously 
denied by rating decisions in October 1974 and March 2002.  
In October 1974, the claim was denied because the condition 
was not shown on the last examination.  In March 2002, the 
claim was denied because the evidence submitted was not new 
and material.

The evidence received subsequent to the March 2002 rating 
decision includes private treatment records dated from May 
2003 to June 2006, which show ongoing treatment for sinus 
problems.

At his April 2008 Travel Board hearing, the veteran testified 
that he is currently being treated for sinusitis, and the 
veteran's representative reiterated that the veteran received 
in-service treatment for sinus problems on numerous 
occasions.  In this regard, the Board notes that service 
treatment records do show treatment for sinusitis

Thus, the new evidence relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  
Such evidence is new and material and the claim for service 
connection for chronic sinusitis is reopened.

PTSD

Service connection for PTSD was previously denied by a rating 
decision in March 2002, because the evidence did not show the 
veteran engaged in combat and the veteran did not provide 
sufficient information to permit an attempt to verify his 
stressors.

The evidence received subsequent to the March 2002 rating 
decision includes two photographs, printed in June 1965 and 
taken during his service.  At the April 2008 Travel Board 
hearing, the veteran's representative referenced these 
photographs and noted that they show an explosion taking 
place (allegedly in May 1965) in close proximity to where the 
veteran's bunker was located while he was stationed in 
Vietnam.  

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been submitted, the Board finds that the evidence relates to 
an unestablished fact and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material and the claim for service connection for PTSD is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a chronic skin 
condition is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for chronic sinusitis is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Reopening the claims does not end the inquiry; rather, 
consideration of the claims on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the veteran's claims for service connection for a chronic 
skin condition, chronic sinusitis, and PTSD.

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Thus, on remand, the RO/AMC should provide 
corrective notice.

With regard to his claim for service connection for a skin 
condition, a June 1964 service treatment record documents 
treatment for a rash in his groin.  A photograph printed in 
June 1965 depicts the veteran with black raised bumps on his 
forehead.  On his December 1966 separation examination 
report, it is noted under skin diseases that he had a rash in 
the past, but that he had no current complications.  After he 
reentered service, his service treatment records once again 
reflect treatment for a rash on his penis, this time in June 
1967.  In March 1970, the veteran complained of a scaly rash.  
Three weeks later, in April 1970, he was reevaluated and it 
was noted that he was still suffering from papulasquamous 
eruptions over his trunk and proximal extremities; a 
diagnosis of pityriasis rosea was rendered.  His March 1970 
separation examination report was negative for skin diseases.

Post-service private treatment records dated from June 1983 
to March 2004 show ongoing treatment for dermatophytosis 
affecting the veteran's feet and groin as well as for scaly 
patches of skin on his face, chest, torso, and back.  At his 
April 2008 Travel Board hearing, the veteran indicated that 
he was referred to a new dermatologist and that he continues 
to receive treatment for his current skin condition.  

Because the record shows that the veteran does currently 
suffer from a skin condition, and because the veteran's 
service records reflect that he received treatment for a skin 
condition while in service, the veteran should now be 
afforded a VA examination to determine the nature any current 
skin condition and for an opinion as to whether such 
represents a chronic disorder that is related to service.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

With regard to his claim for chronic sinusitis, his service 
treatment records for his second period of service reflect 
that he sought treatment for cold symptoms (to include a 
stuffy nose) in June 1968, sinusitis in May 1969 (following a 
right upper molar extraction), a chronic hematoma in his 
right maxillary sinus in June 1969, and congested nasal 
mucosa in December 1969.  On his March 1970 separation 
examination report, it was noted that he had acute sinusitis 
status post dental procedure in 1969, and the veteran added 
that he had treated himself for sinusitis while in Germany in 
July 1969.

Post-service private treatment records dated from May 2003 to 
June 2006 show ongoing treatment for sinus problems.  At his 
April 2008 Travel Board hearing, the veteran indicated that 
he continues to receive treatment for sinusitis.  

Because the record shows that the veteran does currently 
suffer from sinusitis, and because the veteran's service 
records reflect that he received treatment for sinusitis (as 
well as other sinus conditions) while in service, the veteran 
should now be afforded a VA examination to determine the 
nature of any current sinusitis and for an opinion on whether 
such represents a chronic disorder that is related to 
service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  The regulation states 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With regard to the veteran's PTSD claim, the veteran contends 
that his current PTSD is related to stressor events that he 
experienced while serving in Vietnam including witnessing an 
explosion of bombs in May 1965 while stationed at the Bien 
Hoa Air Force Base near Saigon as part of a support group for 
the 173rd Airborne Brigade.  As sufficient information has 
been presented to permit verification of the stressor through 
official sources, an attempt to verify such stressor should 
be accomplished on remand. 

During his hearing, he also reported stressors of having to 
cross a bridge after part of it had exploded; and being 
assigned to clean and bag dead bodies.  During a 2002 VA 
examination, he also reported stressors of having several of 
his friends killed and injured; being subjected to shell and 
sniper fire; enduring a near-death experience when a mortar 
round landed near him but failed to explode; and bagging 
bodies and body parts of dead Americans on a number of 
occasions.  The veteran should be asked to provide more 
specific information concerning these stressors, including 
the names of those injured or killed, the approximate dates 
within a two month time frame and places in which the 
reported events occurred.  If sufficient information is 
provided, an attempt to verify such stressor(s) should be 
made.

If any stressor is verified, then the veteran should be 
afforded a new VA examination to determine whether he suffers 
from PTSD as a result of the verified in-service stressor.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his chronic 
skin condition, chronic sinusitis, 
and/or PTSD since departing from 
service 
in April 1970.  After securing any 
necessary authorizations, the RO/AMC 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.

3.  After the above has been completed 
to the extent possible, the RO/AMC 
should schedule the veteran for a VA 
skin examination to determine the 
current nature of any chronic skin 
condition, and to provide an opinion as 
to the possible relationship to 
service.  The claims file should be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted 
and the results reported in detail.

Following review of the claims file and 
examination of the veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current skin condition arose during 
service or is otherwise related 
service.

4.  The RO/AMC should also schedule the 
veteran for a VA sinus examination to 
determine the current nature of any 
sinusitis, and to provide an opinion as 
to the possible relationship to 
service.  The claims file should be 
provided to and reviewed by the 
examiner. Any tests or studies deemed 
necessary should be conducted and the 
results reported in detail.

Following review of the claims file and 
examination of the veteran, the 
examiner should indicate whether the 
veteran suffers from chronic sinusitis 
and if so, whether it is at least as 
likely as not (50 percent probability 
or greater) that any current chronic 
sinusitis first arose in service or is 
otherwise related to service.

5.  The veteran should be asked to 
provide additional lay or written 
evidence to corroborate his claimed 
stressors to include the names of the 
injured or killed, the dates within a 
two month period of the claimed 
stressors, and the locations where he 
stressors occurred.

6.  The RO/AMC should attempt to verify 
through official sources the veteran's 
claimed stressor of an explosion in May 
1965 at the Bien Hoa Air Force Base 
near Saigon, when the veteran reports 
service as part of a support group for 
the 173rd Airborne Brigade.  If 
sufficient information has been 
provided by the veteran for any other 
stressor(s), verification of such 
should also be attempted.



7.  If, and only if, an in-service 
stressor is verified, the RO/AMC should 
schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran suffers from PTSD 
as a result of the verified stressor.  
The claims file should be provided to 
and reviewed by the examiner.  All 
tests deemed necessary should be 
conducted.  

8.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


